        Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 1 of 14
                                         U.S. Department of Justice

                                                     United States Attorney
Gbd                                                  Southern District of New York
F                                                    The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 7, 2020

BY ECF

The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Chigbo Peter Umeh, 09 Cr. 524 (JSR)

Dear Judge Rakoff:

        The Government respectfully submits this letter in opposition to defendant Peter Chigbo
Umeh’s motion to reconsider its denial of compassionate release under 18 U.S.C. § 3582(c) or
alternatively to order him to serve his sentence on home confinement. The defendant makes this
request just 122 months into his 360-month sentence, which this Court imposed in July 2011,
following the defendant’s conviction at trial for trafficking thousands of kilograms of cocaine,
some of which were to be imported into the United States—his second federal conviction for the
same crime. The Court previously denied a pro se motion for release, then granted a motion to
have counsel appointed to file a motion for reconsideration. See Dkt. ##165-168. In his
counseled filing, the defendant claims that his obesity, uncontrolled hypertension, and sickle cell
trait necessitate his release from prison nearly 20 years early. See Dkt. #172.

        His motion should be denied because the defendant’s proven dangerousness as well as
the sentencing factors in 18 U.S.C. § 3553(a) weigh heavily against reducing his sentence by at
least 60%. 1 As discussed at greater length below, the defendant is a recidivist who has sustained
multiple federal convictions for trafficking massive quantities of drugs into the United States.
Presentence Investigation Report (“PSR”) ¶¶ 64-72. As the Court no doubt recalls, the defendant
returned to large-scale international drug trafficking after serving a 97-month federal sentence
stemming from a guilty plea to four separate federal indictments filed in different states across
the country. Id. This demonstrates beyond any doubt that he is a threat to reoffend and to harm
citizens of this country and others by shipping thousands of kilograms of poison across

1
  The defendant asserts that he has served almost half of his sentence. He has not. He was arrested
in 2010, ten years ago, and was sentenced to thirty years’ imprisonment. Even if the Court looks
to his anticipated release date in 2036 (which assumes good-time credit), he still has more than
fifteen years remaining, having served only ten. Using the numbers most favorable to him, he has
served about 38-40% of his sentence.
          Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 2 of 14

    August 7, 2020
    Page 2

international borders. When analyzing § 3553(a) in the first instance, this Court found that a
360-month sentence was “not greater than necessary” to achieve the goals of sentencing, and it is
inconceivable that those goals could now be achieved after only 122 months.

         In addition, although one of the defendant’s medical conditions—obesity—is an
“extraordinary and compelling reason[]” for release in that the Centers for Disease Control and
Prevention (“CDC”) recognizes it as a COVID-19 risk factor, 2 his body mass index (“BMI”) is
30.6, only slightly above the threshold for obesity, which is 30. See Ex. C at 10, 11. He crossed
this threshold within the last two years, and he can clearly “recover” from it through diet and
exercise, which he has discussed with BOP medical personnel. See id. at 14, 16, 22; Ex. A at 8
(in 2018, BMI was 29). His two other claimed conditions, meanwhile, are not proven risk
factors for COVID-19 at all. The CDC notes that essential (as opposed to pulmonary)
hypertension might be a risk factor, but the data is inconclusive. And while sickle cell disease is
a risk factor, merely carrying the genetic trait that could theoretically lead to the disease
sometime in the future is not itself a risk factor. As discussed below, Courts in this District have
overwhelmingly denied motions for release based on the conditions of essential hypertension and
sickle cell trait. There is also no suggestion in his motion or medical records that the defendant
has experienced medical distress while in custody, nor is there any suggestion that the Bureau of
Prisons (“BOP”) has failed to monitor or treat his health needs. To the contrary, even while
asserting that his hypertension is “uncontrolled,” the defendant acknowledges that “he is
currently being treated” for it (indicating that it is, in fact, controlled). Dkt. #167. Furthermore,
the defendant is housed at the Federal Correctional Institution at Allenwood in its Low Security
facility (“FCI Allenwood Low”), a BOP facility with one case of COVID-19. 3 Finally, there is
no reason to believe that releasing the defendant is a necessary measure, or even an effective
way, to preserve his health given that the rest of the country and the world are grappling with
outbreaks of the same virus that he says threatens his life but that has thus far not spread
throughout FCI Allenwood Low. 4



2
 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.
3
    https://www.bop.gov/coronavirus/.
4
  The Court may also deny the defendant’s motion for reconsideration for failing to raise any
argument or cite any evidence that was unknown or unavailable to him when he filed his original
motion. “[A] court may grant reconsideration only where the moving party demonstrates an
intervening change in controlling law, the availability of new evidence, or the need to correct a
clear error or prevent manifest injustice.” United States v. Sumlin, No. 18 Cr. 682 (SHS), Dkt.
#49 (S.D.N.Y. July 15, 2020) (citing United States v. Alvarez-Estevez, No. 13 Cr. 380 (JFK),
2014 WL 12681364, at *1 (S.D.N.Y. Nov. 6, 2014)). New evidence forms a basis for
reconsideration only if it was “previously unavailable” to the moving party. Alvarez-Estevez,
2014 WL 12681364, at *1. While benefiting from liberal construction of their pleadings, pro se
litigants are still subject to “the same rules that apply to all other litigants.” Oxman v. Drager,
No. 18 Civ. 687 (ALC), 2018 WL 4043136, at *2 (S.D.N.Y. Aug. 13, 2018) (quoting Farmer v.
United States, No. 15-cv-6287, 2017 WL 3448014, at *2 (S.D.N.Y. Aug. 10, 2017)). The
           Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 3 of 14

    August 7, 2020
    Page 3

         This case presents almost the exact scenario that this Court discussed hypothetically in
United States v. Austin, No. 06 Cr. 991 (JSR), Dkt. #72 (S.D.N.Y. June 23, 2020). In that case,
this Court granted release to a defendant who was already at liberty pending resolution of a
habeas petition, and who had already served eleven years of a fifteen-year sentence. Id. In
granting that motion, however, the Court emphasized the highly unusual procedural posture of
that case while noting that it likely would have denied the motion had it been based entirely on
the defendant’s age (52), hypertension, mild obesity, and designation to FCI Allenwood, “a
facility that has done an excellent job of protecting its population against the virus.” Id. at 9-10
(“Accordingly, had Austin brought his motion on this ground alone [i.e., his medical conditions
and risk of COVID-19 at Allenwood], the Court would have been inclined to deny it.”). The
Court’s analysis in Austin was correct and should be the result here, especially given that this
defendant has served a lower percentage or a longer sentence than Austin had.

      I.     Background

             A. The Defendant’s Offense Conduct 5

        In the spring of 2009, movant/defendant Chigbo Peter Umeh initiated a series of meetings
with government officials in the Republic of Liberia. (Tr. 509-35, 893-922; GX 301). For many
years, dating back to the presidency of Charles Taylor, Umeh had been attempting to secure
cooperation from government officials in Liberia to use the country as an international
transshipment point for narcotics. During the 2009 meetings, Umeh, accompanied by several of
his Colombian business partners, proposed that the Liberian officials agree to assist his drug
trafficking organization with the movement and storage of several tons of cocaine, which was
being supplied to the organization by the FARC—i.e., the Revolutionary Armed Forces of
Colombia, known as “Fuerzas Armadas Revolucionarias de Colombia,” a U.S. State Department
designated foreign terrorist organization. (Tr. 509 35, 885, 893-922, 1113; GX 301). In
exchange, the narcotics traffickers agreed to pay the government officials in excess of one
million dollars and to release to the officials a large quantity of cocaine, which would
subsequently be distributed in the United States. (Tr. 509 35, 893-922). The central target of
Umeh’s attempted bribe was Mr. Fomba Sirleaf, the Director of the Liberian National Security
Agency (“NSA”), who was also the son of the President of Liberia, Ms. Ellen Johnson Sirleaf.
(Tr. 509-35, 893-922).

       Umeh, however, was unaware that from the moment of his initial contact with the
Liberian government officials, these officials began coordinating with the DEA in an operation


defendant’s own medical conditions were clearly known and knowable to him since he made his
first filing with the Court in June.
5
  This recitation is drawn directly from the Government’s April 29, 2015 opposition to the
defendant’s motion to vacate his conviction pursuant to 28 U.S.C. § 2255. See Dkt. #144. A
member of the Government’s original trial team drafted it, so it is likely a more complete and
accurate account than could be reconstructed anew from the cold record. “Tr.” refers to the trial
transcript, and “GX” refers to Government exhibits.
        Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 4 of 14

 August 7, 2020
 Page 4

to expose the membership and activities of the drug trafficking organization. (Tr. 144-80). In
connection with that investigation, the DEA had a confidential source, using the name “Nabil
Hage,” introduce himself to Umeh as Mr. Sirleaf’s business manager. (Tr. 149-52, 509-11).
Hage was accompanied at some points in the investigation by another confidential source that
used the name “Santiago.” Hage recorded each meeting between Umeh, his Colombian
counterparts, and the Liberian government officials. (Tr. 157-58). At subsequent meetings and
conversations over the phone, Umeh negotiated the details of the payments to be made to the
government officials and the organization’s plans for the importation of the cocaine by air and
sea shipment. (Tr. 535-82).

        In February of 2010, Umeh asked “Nabil Hage” about pilots and aircraft available to
assist with the movement of 4,000 kilograms of the cocaine. (Tr. 559-82). Hage then introduced
Umeh to pilot Konstantin Yaroshenko, who had been in contact with another DEA confidential
source regarding the movement of illicit goods. (Tr. 309-92, 559-82). In May of 2010,
Yaroshenko flew from Russia to Liberia to negotiate the details of his anticipated work with
Umeh. (Tr. 572-76). After a series of negotiations, Umeh agreed to pay Yaroshenko $4.5
million dollars to transfer the cocaine from Venezuela to Liberia as well as additional funds to
subsequently transfer a portion of the cocaine to Ghana, where it was to be loaded on
commercial flights to the United States. (Tr. 576).

         In May of 2010, Umeh also introduced two other individuals to the Liberian government
officials and Hage—Nathaniel French and Kudufia Mawuko. (Tr. 567-85). Umeh explained
that these individuals would assist Umeh in the offloading of the cocaine from sea shipments and
in the transportation of the cocaine within Africa. (Tr. 567-85). In late May and early June of
2010, Liberian officials arrested Umeh, Yaroshenko, French and Mawuko and turned them over
to the custody of the DEA, which transported all four to the United States. (Tr. 177-80).

           B. The Defendant’s Trial and Sentencing

       In April 2011, the defendant stood trial on the charge of conspiring to distribute and
possess with intent to distribute five kilograms and more of cocaine, knowing that such
substance1s would be unlawfully imported into the United States, in violation of 21 U.S.C.
§§ 812, 959(a), 960(a)(3), and 960(b)(1)(B). On April 28, 2011, a jury found him guilty. (Tr.
1544-45). On July 28, 2011, this Court sentenced him to 360 months’ imprisonment, citing,
among other things, the extent of the trafficking conspiracy, the defendant’s role in it, and the
defendant’s participation in the crime after having served a federal sentence for the same crime.
See generally Dkt. #104 (“Sent. Tr.”) at 18-20.

           C. The Defendant’s Motion

        On or about June 8, 2020, the defendant submitted to the Warden of Allenwood an email
request for compassionate release, citing only “a serious case of High Blood Pressure” as the
basis for release. See Ex. D. On June 11, 2020, the Warden denied the request. See Ex. E.

        By letter dated May 28, 2020, the defendant petitioned this Court for compassionate
release. See Dkt. #165. In the letter, the defendant described general conditions at Allenwood
         Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 5 of 14

 August 7, 2020
 Page 5

Low and throughout the BOP, but he failed to identify any personal health conditions or risk
factors that make him particularly susceptible to COVID-19. Id. Accordingly, this Court denied
the motion on June 23, 2020, citing the defendant’s age, his good health at the time of
sentencing, the lack of evidence of heightened risk from COVID-19, and the lack of documented
cases of infection among inmates at any of the Allenwood facilities. See Dkt. #166.

        By letter dated July 1, 2020, the defendant asked the Court to appoint counsel to further
develop his motion, including an argument based on his “uncontrolled hypertension, for which
he is currently being treated,” as well as his genetic predisposition to potentially developing
sickle cell disease. Dkt. #167. On July 9, 2020, the Court appointed counsel file a motion for
reconsideration. See Dkt. #168. Counsel filed such a motion on August 3, 2020, arguing, in
essence, that COVID-19 has rendered all prisons categorically unsafe for inmates, especially
those with medical conditions like the defendant’s hypertension, sickle cell trait, and obesity.
See Dkt. #172. For the reasons discussed herein, this argument is not compelling, the defendant
does not qualify for release, and the Court’s initial ruling should stand.

   II.     Applicable Law

           A. Compassionate Release

       Under 18 U.S.C. § 3582(c), a district court “may not” modify a term of imprisonment
once imposed, except under limited circumstances. One such circumstance is the so-called
compassionate release provision, which provides that a district court “may reduce the term of
imprisonment” where it finds “extraordinary and compelling reasons warrant such a reduction.”
18 U.S.C. § 3582(c)(1)(A)(i).

         A motion under this provision may be made by either the BOP or a defendant, but in the
latter case only “after the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of the defendant's facility, whichever is
earlier.” Id. Once a defendant has exhausted his administrative remedies, the Court may then
consider a motion for compassionate release. As relevant here:

               [T]he court, . . . upon motion of the defendant after the defendant
               has fully exhausted all administrative rights to appeal a failure of the
               Bureau of Prisons to bring a motion on the defendant’s behalf or the
               lapse of 30 days from the receipt of such a request by the warden of
               the defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment . . . after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds
               that . . . extraordinary and compelling reasons warrant such a
               reduction . . . and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).
        Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 6 of 14

 August 7, 2020
 Page 6

        The relevant Sentencing Commission policy statement is found in U.S.S.G. § 1B1.13. It
provides that the Court may reduce the term of imprisonment if “extraordinary and compelling
reasons warrant the reduction,” id. § 1B1.13(1)(A); “the defendant is not a danger to the safety of
any other person or to the community, as provided in 18 U.S.C. § 3142(g),” id. § 1B1.13(2); and
“the reduction is consistent with this policy statement,” id. § 1B1.13(3). See Dillon v. United
States, 560 U.S. 817, 827 (2010); 28 U.S.C. § 994(t) (delegating authority to U.S. Sentencing
Commission to define “extraordinary and compelling reason”).

        The Application Notes describe specific circumstances under which “extraordinary and
compelling reasons exist.” U.S.S.G. § 1B1.13, app. n.1. The first relates to the defendant’s own
medical condition and requires that the defendant be: (1) suffering from a serious physical or
medical condition; (2) suffering from a serious functional or cognitive impairment; or
(3) experiencing deteriorating physical or mental health because of the aging process, that
substantially diminishes the ability of the defendant to provide self-care within the environment
of a correctional facility and from which he or she is not expected to recover. U.S.S.G. §
1B1.13, app. n.1. The second applies when a defendant is at least 65 years old, is seriously
physically or mentally deteriorating, and has served a prescribed amount of prison time. Id., app.
n.1(B). The third applies when the caretaker of a defendant’s minor child(ren) dies or becomes
incapacitated, or the defendant’s spouse or registered partner becomes incapacitated and the
defendant would be the only available caregiver for the spouse or registered partner. Id., app.
n.1(C). The fourth, entitled “Other Reasons,” provides that compassionate release can be
justified if “[a]s determined by the Director of the Bureau of Prisons, there exists in the
defendant’s case an extraordinary and compelling reason other than, or in combination with, the
reasons described in subdivisions (A) through (C).” Id., app. n.1(D).

       “[T]he existence vel non of ‘extraordinary and compelling reasons’ determines only
whether a defendant can be considered for release—the existence of such reasons does not
mandate release.” United States v. Ebbers, No. S4 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *6
(S.D.N.Y. Jan. 8, 2020); see also United States v. Israel, No. 05 CR 1039 (CM), 2019 WL
6702522, at *11 (S.D.N.Y. Dec. 9, 2019) (“A court is not required to reduce a sentence on
compassionate release grounds, even if a prisoner qualifies for such reduction because of his
medical condition. . . . [Section 3582] was drafted using the word ‘may,’ not ‘must.’”).

        If a court finds that a defendant qualifies for consideration, it must then consider the
Section 3553(a) factors. Those factors include, among others: (1) “the nature and circumstances
of the offense and the history and characteristics of the defendant”; (2) “the need for the sentence
imposed . . . to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense . . . [and] to afford adequate deterrence to criminal
conduct”; (3) the need “to provide the defendant with needed . . . medical care”; and (4) “the
need to avoid unwarranted sentence disparities among defendants with similar records who have
been found guilty of similar conduct.” 18 U.S.C. § 3553(a).

       The defendant bears the burden of showing that he is entitled to a sentence reduction or
modification. See, e.g., United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party
with an affirmative goal and presumptive access to proof on a given issue normally has the
burden of proof as to that issue.”); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.
          Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 7 of 14

 August 7, 2020
 Page 7

2013) (“[A] defendant, as the § 3582(c)(2) movant, bears the burden of establishing that a
retroactive amendment has actually lowered his guidelines range in his case.”).

            B. Home Confinement

        Under 18 U.S.C. § 3624(c), “[t]he authority to place a prisoner in a community
correctional facility or in home confinement is . . . vested in the Director of the Bureau of
Prisons.” United States v. Iosifidis, No. 13 Cr. 170 (JFK), 2016 WL 3267329, at *2 (S.D.N.Y.
June 9, 2016). As such, a district court “lacks jurisdiction to order that [a defendant] be placed in
home confinement for the remainder of his term of imprisonment.” Id.; see also United States v.
Ogarro, No. 18-CR-373-9 (RJS), 2020 WL 1876300, at *6 (S.D.N.Y. Apr. 14, 2020) (home
confinement is a remedy “exclusively within the discretion of the BOP; the Court lacks authority
to order” it); Jiminian v. United States, No. 99 Cr. 968 (TPG), 2012 WL 470251, at *1 (S.D.N.Y.
Feb. 10, 2012) (holding that the statute, “plainly creates no right of action in a prisoner desirous
of home detention”). Put differently, unlike Section 3582(c), which empowers district courts to
reduce an inmate’s sentence under certain conditions, Section 3624(c) vests the authority to order
a prisoner to serve out his or her sentence in home confinement exclusively within the discretion
of the BOP. A separate statute, 18 U.S.C. § 3621, specifically contemplates that the Court may
recommend home confinement; however, that recommendation is not binding on the BOP, and
the BOP’s decision is not subject to judicial review. See 18 U.S.C. § 3621(b) (“Any order,
recommendation, or request by a sentencing court that a convicted person serve a term of
imprisonment in a community corrections facility shall have no binding effect on the authority of
the Bureau under this section to determine or change the place of imprisonment of that person.
Notwithstanding any other provision of law, a designation of a place of imprisonment under this
subsection is not reviewable by any court.”).

   III.     Discussion

            A. The Defendant Has Not Demonstrated that Compassionate Release Is
               Appropriate in this Case

        The defendant has not come close to establishing—and on the record before the Court,
cannot establish—that he qualifies for compassionate release in light of his dangerousness and
the other sentencing factors in § 3553(a). Indeed, his offense conduct and criminal history
demonstrate beyond all doubt that he is a threat to the safety of others, as this Court found when
sentencing him to 360 months’ imprisonment—10 years above the applicable mandatory
minimum. See PSR ¶ 107. The record amply supported all of the Court’s reasons for finding
that such a sentence was needed to achieve the purposes of sentencing, and those reasons have
not changed. The defendant’s offense conduct was egregious, as he was a primary participant in
a conspiracy to traffic literally tons of cocaine around the world. See generally PSR ¶¶ 11-47.
This was a highly lucrative and long-term profession for the defendant, and in 1995, it resulted in
four prior federal indictments in four separate states (New Jersey, California, Florida, and
Minnesota), ultimately leading to a guilty plea in each and a 97-month sentence. Id. at ¶¶ 64-72.
That the defendant engaged in the offense conduct underlying this case after serving that 97-
month sentence is a strong indication he will return to the same business if released now, after
serving only 112 months.
        Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 8 of 14

 August 7, 2020
 Page 8


        At sentencing, the defendant was unapologetic about trafficking cocaine, admitting that
he was a drug trafficker but insisting that he intended to transport drugs to Europe and Africa,
thereby poisoning people in those countries, not the United States. See Sent. Tr. at 14-17
(defendant acknowledged that sending drugs to the United States would constitute “trying to
destroy your community”). The Court rightly rejected this argument: “So the key issue in many
respects in this trial . . . was whether this agreement included an agreement to import drugs into
the United States. And the jury concluded beyond a reasonable doubt that it did. . . . That’s
binding on me, and even if it were not, I would reach the same conclusion.” Id. at 18. The Court
also dismissed the notion that the defendant’s conduct was any less egregious simply because he
intended for more drugs to be imported into places like the United Kingdom: “The UK has
strong laws against the importation of cocaine into its country, takes a view perhaps not quite so
stringent as the United States, but certainly not a view that cocaine distribution is anything other
but an evil act.” Id. at 19. The Court went on: “[T]here is also no doubt that from his very
incarceration in the United States in New Jersey, he was acutely aware, not only of the United
States’ view, but of the view that, while hardly universal, is shared by a number of countries
throughout the world, and he knew he was involved in an international, huge distribution plan of
cocaine. So I do not find myself particularly sympathetic to his argument.” Id. at 19. Finally,
the Court addressed several of the § 3553(a) factors, nearly all of which “weigh[ed] heavily
against the defendant,” including that he knew well the consequences of from his other prior
conviction,” that “he wasn’t just someone along for the ride, he was the prime mover,” that the
drug quantities involved were “of mammoth proportions mitigated only by the fact that some of
that was directed at the United States,” and that the defendant was “a long-term, professional
drug dealer who intended to make a lot of money throughout the world really.” Id. at 20.
Because these factors have not materially changed in his favor, the defendant should not be freed
from the rest of his duly imposed sentence. Moreover, his arguments at sentencing about
“cultural relativism” and corruption in Nigeria only further prove that he believed his actions
were justified and that he would seek to profit from the drug trade again if he were able.

         Since the start of the pandemic, this Court and countless others in this District have
repeatedly declined to free dangerous inmates and those for whom the statutory purposes of
sentencing still support the initial sentence. See United States v. Slater, No. 04 Cr. 48 (JSR),
Dkt. #1251 at 6-7 (S.D.N.Y. June 30, 2020) (“[A] consideration of the relevant § 3553(a) factors
weighs against such release. In particular, just punishment of Slater’s underlying offense
conduct—in which he led a conspiracy that took over an entire housing development and [run] it
as an outpost for illegal drug distribution for almost ten years—would not be served by what
would be essentially a 123-month reduction of his 336-month sentence.” (internal citation and
quotation marks omitted)); United States v. France, No. 17 Cr. 724 (JSR), Dkt. #24 at 4
(S.D.N.Y. June 19, 2020) (“A further reduction in France’s sentence, which was already below
the applicable Guidelines range, would not reflect the seriousness of his crimes, provide just
punishment, promote respect for the law, and afford specific and general deterrence.”); United
States v. Al Kassar, No. 07 Cr. 354 (JSR), 4/27/20 Tr. at 16-17 (S.D.N.Y. Apr. 27, 2020) (“I
think it is a reasonable possibility, quite plausible, that he would be sorely tempted, once he
returned to Syria, to resume that trade and thus be a danger to the community, both to the United
States and to the world. So far as the Section 3553(a) factors, they almost all cut against him.
There was more than ample basis for the Court to impose a 30-year sentence simply as a matter
           Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 9 of 14

    August 7, 2020
    Page 9

of just punishment, let alone deterrence, and the like, and he has only served less than half of
that.”); United States v. Pinto-Thomaz, No. 18 Cr. 579 (JSR), Dkt. #189 at 2 (S.D.N.Y. Apr. 13,
2020) (denying release where “the sentence imposed by the Court was well below the Guidelines
range and was, in the Court’s view, the bare minimum necessary to satisfy the mandate of 18
U.S.C. § 3553(a)(1)”). 6 The same result should follow here.

        The factors that favored a substantial prison sentence are far more significant than the
defendant’s lone “extraordinary and compelling reason[]” for release: that within the last two
years, his BMI has crept up from 29 in January 2018 to 30.6 in January 2020, which just barely
meets the BMI 30 threshold for obesity. 7 See Ex. A at 8; Ex. C at 10, 11. This mildest of
obesity is not permanent, can be addressed through basic diet and exercise, and is the only health
condition he has that is known to increase a person’s COVID-19 risks, according to the CDC. 8
Discussing each of his other purported medical risk factors in turn:




6
  See also, e.g., United States v. Garcia, No. 16 Cr. 719 (RJS), 2020 WL 2539078, at *3
(S.D.N.Y. May 19, 2020) (“The Court’s reasons for imposing a sentence of one year and one day
imprisonment on Garcia are just as applicable today as they were three months ago. Releasing
Garcia now, when he has served only about half of that sentence, would disserve those important
interests.”); United States v. Goodman, No. 16 Cr. 478 (CS), Dkt. #388 (S.D.N.Y. May 18, 2020)
(“It would undermine several of the 3553(a) factors to release Defendant now, when he has
served only about 40% of his sentence. Such a substantial reduction would not give sufficient
weight to the seriousness of the offense or Defendant’s criminal history; it would undermine
respect for the law; it would not amount to just punishment; it would undermine whatever
deterrent value the sentence may have; it would introduce unwarranted sentencing disparities;
and it would not sufficiently address the need to protect the public from further crimes of
Defendant.”); United States v. Nieves, No. 12 Cr. 931 (AJN), Dkt. #76 (S.D.N.Y. May 11, 2020)
(denying release for defendant who had served “approximately half of his 192-month sentence,”
which remained appropriate based on dangerousness and other § 3553(a) factors); United States
v. Carr, No. 14 Cr. 055 (LGS), 2020 WL 1689771, at *3 (S.D.N.Y. Apr. 7, 2020) (concluding
that releasing the defendant in an oxycodone conspiracy just 73 months into a 132-month
sentence would not accomplish the goals of sentencing including reflecting the seriousness of the
offense, affording deterrence, or protecting the public); United States v. Credidio, No. 19 Cr. 111
(PAE), Dkt. #62 (S.D.N.Y. Mar. 30, 2020) (denying motion for compassionate release and
reduction of sentence to home confinement for 72-year old defendant sentenced to 33 months’
imprisonment because lengthy term of imprisonment was still required for reasons stated at
sentencing).
7
    Until quite recently, the BMI threshold for obesity as a COVID-19 risk factor was 40.
8
 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.
          Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 10 of 14

    August 7, 2020
    Page 10

             •   Essential hypertension, also called “primary” or “regular” hypertension, is not a
                 proven COVID-19 risk factor; only pulmonary hypertension is. 9 The defendant’s
                 medical records since 2017—provided to the Court under seal as Exhibits A, B,
                 and C—indicate that he suffers from “Hypertension, Unspecified essential.” Ex.
                 A at 2, 14, 17, 26; Ex. B. at 2, 8, 12, 31, 43; Ex. C at 2, 16, 22. There are no
                 indications of pulmonary hypertension or any instances of any hypertensive or
                 respiratory distress. Even the defendant’s essential hypertension appears to be
                 mild, with most of his blood pressure readings barely qualifying as
                 hypertensive, 10 such that he has not requested or required blood pressure
                 medication. See Ex. A at 16 (“States has had elevated BP readings in past but has
                 never been on medication for blood pressure. States is exercising and watching
                 diet to control pressure.”); Ex. B at 1 (“He does not take any medications and tries
                 to exercise and diet on most days of the week.”); Ex. C at 14 (“He has been
                 controlling the blood pressure with lifestyle measures . . . .”). The records’
                 frequent entries and status updates regarding the defendant’s condition also
                 clearly demonstrate that BOP medical personnel are consistently and capably
                 monitoring his health. Indeed, while the defendant characterizes his hypertension
                 as “uncontrolled,” he immediately acknowledges that “he is currently being
                 treated” for it (indicating that it is, in fact, controlled). Dkt. #167.

             •   A genetic predisposition to potentially developing sickle cell disease someday is
                 also not a COVID-19 risk factor or a compelling basis for immediate release from
                 prison. Indeed, the very argument concedes that he does not currently suffer from
                 sickle cell disease and that the risks he might face in the future are entirely
                 speculative. Several times, the defendant’s counseled brief misleadingly

9
  See also United States v. Sattar, No. 02 Cr. 395 (JGK), Dkt. #1089 at 6 (S.D.N.Y. June 17,
2020) (denying compassionate release to a 60-year-old inmate on the grounds that, among other
things, “at this point, the [CDC] guidance suggests that pulmonary hypertension, which [the
inmate] does not claim to suffer from, is a genuine risk factor, and the guidance does not suggest
that regular hypertension, which [the inmate] does claim to suffer from, is a risk factor”); see
also Slater, No. 04 Cr. 48 (JSR), Dkt. #1251 at 4-5 (“[G]eneric hypertension is a common
condition shared by more than 75 million Americans and can usually be effectively managed
through monitoring and medication.” citing
https://www.merckmanuals.com/professional/cardiovascular-disorders/hypertension/
hypertension)).
10
   In the last three years, his blood pressure has consistently hovered around the 130/80 threshold
for “Stage 1 high blood pressure” (the lowest level of hypertension)—a threshold that until 2017
was 140/90. See https://www.health.harvard.edu/blog/new-high-blood-pressure-guidelines-
2017111712756. In particular, his blood pressure readings have been 124/76 (August 15, 2017),
137/85 (January 3, 2018), 112/80 (April 9, 2018), 133/79 (July 3, 2018), 130/82 (December 14,
2018), 148/81 (January 10, 2019), 128/82 (February 4, 2019), 135/78 (June 13, 2019), 139/84
(December 3, 2019), and 120/75 (January 15, 2020). See Ex. A at 16, 9, 6, 1; Ex. B at 30, 21, 12,
1; Ex. C at 14, 11.
          Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 11 of 14

 August 7, 2020
 Page 11

                 discusses the risks associated with full-blow sickle cell disease but fails to
                 highlight the distinction between the disease (which the defendant does not have)
                 and the mere genetic predisposition (which the defendant apparently does have).
                 See Dkt. #172 at 2, 3, 10. The defendant’s PSR makes no mention of sickle cell
                 at all, PSR ¶¶ 85-88, and his medical records reflect only that he has “sickle cell
                 trait,” Ex. A at 12, 14, 26; Ex. B at 2, 30, 31, 43; Ex. C at 14, 16, 22. This
                 confirms that, to date, he has experienced no actual adverse health effects relating
                 to sickle cell. The defendant also presents no evidence—or even argument—that
                 the BOP would be unable to identify and treat sickle cell disease, if he ever
                 develops it. 11

             •   At 51 years old, 12 the defendant is still well shy of 65, which is the age threshold
                 above which accounts for approximately 80% of all deaths from COVID-19. 13

There is simply no reason to believe that the BOP cannot appropriately monitor and treat these
conditions, as they have done throughout the defendant’s entire time in prison. See, e.g., United
States v. Merlo, No. 17 Cr. 738 (LAK), 2020 WL 3001039, at *2 (S.D.N.Y. June 4, 2020)
(“Moreover, even assuming that defendant’s motion correctly catalogued his ailments, he would
not have met his burden of proving that they warrant his early release in light of the COVID-19
pandemic. Critically, defendant has adduced no evidence that these conditions cannot be
managed in prison or that his health is unstable.”).

        As the Court is well aware, BOP has taken unprecedented steps to mitigate the risks of
COVID-19 to inmates and staff, and it is housing the defendant at FCI Allenwood Low, where
there has been one case of COVID-19 among inmates (and staff) since the start of the
pandemic. 14 BOP’s success in limiting the spread of COVID-19 at most of its facilities is no
doubt the result of the many preventative measures that the agency implemented months ago to
11
   See United States v. Kevin Mora, No. 18 Cr. 749 (DLC), Dkt. #177 at 2 (S.D.N.Y. May 27,
2020) (denying compassionate release to defendant who had served approximately 19 months of
a 46-month sentence because his “petition rests largely on his carrying of the sickle cell trait,” and
he “acknowledges that he does not currently have sickle cell disorder or another illness.”).
12
  The Warden’s denial of release says that the defendant is 52 years old, see Ex. E; however, his
PSR reports that his birthday is in January 1969, making him 51. See PSR at 2. In any event, the
Government respectfully submits that the distinction should be immaterial to the outcome here.
13
     See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.
14
   See https://www.bop.gov/coronavirus/. Although part of the same complex, Allenwood Low
is comprised of entirely separate buildings and inmate populations from Allenwood Medium and
Allenwood USP. Allenwood Medium and Allenwood USP each had one staff member test
positive for COVID-19 early in the pandemic, both of whom fully recovered several months ago,
and Allenwood USP has had a single staff member test positive more recently. As of about a
month ago, on July 7, 2020, a BOP representative advised the Government that 169 Allenwood
inmates had been tested for COVID-19, and 100% of them came back negative.
        Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 12 of 14

 August 7, 2020
 Page 12

ensure the health and safety of all inmates and staff. As the Court is no doubt aware from
briefing in other cases, since the COVID-19 outbreak began, the BOP quickly and aggressively
implemented an Action Plan, which remains in effect. 15 The defendant does not present a single
argument about specific conditions at FCI Allenwood Low and instead relies on sweeping claims
about how prisons are generally unsafe. See Dkt. #172 at 6-11. In many cases around the
country, judges have reached the opposite conclusion, often finding that inmates may in fact be
less at risk than the general American population. See, e.g., Chunn et al. v. Edge, 20 Civ. 1590
(RPK) (RLM), Dkt. #112 (E.D.N.Y. June 9, 2020) (dismissing class action against the
Metropolitan Detention Center, noting that “It is hard to say that prisoners are exposed to a risk
that is not one that today’s society chooses to tolerate, or a risk so grave that it violates
contemporary standards of decency, if the risk inside the facility is no greater than—and
perhaps less than—the risk outside of it.” (emphasis added; citation and quotation marks
omitted)); Wragg v. Ortiz, --- F.3d ----, 2020 WL 2745247, at *22 (D.N.J. May 27, 2020)
(dismissing class action against FCI Fort Dix, finding that “the ugly picture [inmate] Petitioners
paint of FCI Fort Dix is not really a fair one,” and inmates’ principal claim about the extent of
the health risks at the facility “ignores almost the entire record presented before this Court.”
(emphasis added)); United States v. Lap Seng, No. 15 Cr. 706, 2020 WL 2301202, at *9
(S.D.N.Y. May 8, 2020) (“[T]he blanket claim that the structure of BOP institutions and BOP’s
programming are conducive to the spread of COVID-19 assumes that the spread of COVID-19
cannot be mitigated with the implementation of BOP’s action plan. [The defendant] does not
provide support for this assertion and it is at best speculation that borders on hyperbole.”
(emphasis added)); United States v. Davenport, 17 Cr. 61 (LAP), Dkt. #255 (S.D.N.Y. April 9,
2020) (denying release of a 52-year-old inmate with diabetes, hypertension, and myocardial
infarction, holding that “Based on [the defendant’s] relative youth and the facts that his medical
conditions are well-controlled, that there are no COVID-19 cases at Schuylkill, and that
Haverford [where he would live if released] has a high infection rate for COVID-19, the Court
finds that [the defendant] has not demonstrated extraordinary and compelling reasons for release
pursuant to 18 USC section 3582(c)(1)(A).”). The defendant offers no reason for this Court to
find that Allenwood Low is unsafe for this defendant or any of its other inmates.

       Finally, when considering the appropriateness of releasing the defendant for health
reasons, it is important to compare conditions at FCI Allenwood Low to conditions in the place
where he would live instead, which the Government presumes would be Nigeria. See Sent. Tr. at
10 (“I’m a Nigerian, not an American. I have never before in my life visited America in any way

15
   The Court has surely seen many submissions summarizing the Phases of the BOP’s COVID-
19 Action Plan, and the Government will not belabor the point again here. Information about
each Phase can be found at the following sites:
https://www.bop.gov/resources/news/20200313_covid- 19.jsp;
https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.pdf;
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp;
https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf;
https://www.bop.gov/resources/news/pdfs/20200423_press_release_covid19_testing.pdf;
https://www.bop.gov/resources/news/pdfs/20200507_press_release_expanding_rapid_testing.pdf;
https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp.
          Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 13 of 14

 August 7, 2020
 Page 13

or in any form”); Dkt. #172 at 14 (defendant hopes to “return to Nigeria”). 16 While the United
States’ response to the pandemic has been flawed in many respects and uneven across states, the
defendant bears the burden of establishing that release is appropriate. He offers no evidence or
argument that he would be healthier in Nigeria—a country that at sentencing he decried as
“absolutely corrupt” to the point that he could not possibly corrupt it further, with “40 percent
unemployment” and crippled by AIDS, poverty, and a lack of opportunity, Sent. Tr. at 10-11, 15,
17—than he is at a BOP facility with one sick inmate. In early July 2020, the Brookings
Institution found that “Nigeria is not prepared to respond to the current COVID-19 pandemic.” 17
Before the outbreak, the entire country of 200 million people had just 350 ventilators and 350
ICU beds. Between the start of the pandemic and June 30, 2020, the entire country had tested
just 138,462 people for COVID-19, which is roughly the number of people that were tested in
New York City alone each week in June 2020. 18 The notion that the defendant’s life depends on
his returning to Nigeria is frankly absurd.

             C. The Court Lacks Authority to Order Home Confinement, and in Any Event,
                Home Confinement Is Impossible and Inappropriate for this Defendant

        As noted above, and as recognize by other Courts in this District, 18 U.S.C. § 3622
authorizes only the BOP to order an inmate’s release to home confinement. The defendant has
not cited any authority that contradicts the sizeable body of case law cited above, or that would
otherwise permit this Court to grant him this relief.

        Even if there were legal authority for the Court to order home confinement, the defendant
has not yet offered any proposal as to where he would serve such a term within the jurisdiction of
U.S. federal courts. At sentencing, the defendant repeatedly emphasized that he is a Nigerian
citizen who had never been to the United States except to stand prosecution and serve prison
sentences. And if he does propose a residence in the United States, it is unclear that he can
legally live there given his lack of legal status in this country.

        Either way, home confinement for the remaining 20 years of his 30-year sentence would
be an inappropriate result for the same reasons that outright release is inappropriate.




16
  The defendant indicates that he will submit to the Court a release plan that includes a
“potential residence where he can be confined,” suggesting that the residence will be in the
United States. Dkt. #172 at 16. Even if he does, the Government has serious misgivings about
the viability—and the legality—of ordering an inmate with no immigration status to live in the
community, especially when his only ties to this country stem from his sending drugs here.
17
  https://www.brookings.edu/blog/future-development/2020/07/02/how-well-has-nigeria-
responded-to-covid-19/.
18
     https://www1.nyc.gov/site/doh/covid/covid-19-data.page.
         Case 1:09-cr-00524-JSR Document 173 Filed 08/07/20 Page 14 of 14

 August 7, 2020
 Page 14

   IV.     Conclusion

       For the reasons set forth above, the Government respectfully requests the Court deny the
defendant’s motion.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York


                                                By:________________________________
                                                   Frank J. Balsamello
                                                   Assistant United States Attorney
                                                   (212) 637-2325

cc: Patrick Joyce, Esq., counsel for defendant Chigbo Peter Umeh (by ECF)
